Citation Nr: 0933146	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  07-12 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for right ear hearing loss, to include as 
secondary to service-connected tinnitus. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for left                 ear hearing loss, to 
include as secondary to service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1987 to August 1987 
and from October 1989 to January 1994.

This matter arises before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.	In its July 1994 rating decision, the RO denied the 
Veteran's claim because the Veteran's hearing was within 
normal limits for VA rating purposes and there was no 
showing of sensorineural hearing loss within one year of 
service.  The Veteran did not appeal the decision, and it 
became final.

2.	Evidence received subsequent to the July 1994 rating 
decision does not relate to an unestablished fact 
necessary to substantiate the claims for entitlement to 
service connection for right and left ear hearing loss.


CONCLUSIONS OF LAW

1.	The July 1994 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1993).  

2.	New and material evidence has not been submitted, and the 
claims of entitlement to service connection for right and 
left ear hearing loss are not reopened.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159, 20.1103 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the Secretary eliminated the 
element that requires the claimant to provide any evidence in 
his or her possession that pertains to the claim during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The RO sent the Veteran VCAA notice letters in April 2005, 
May 2005, and April 2007 that described what the evidence 
must show to establish entitlement to service connection for 
his claimed disorders on a direct basis and as secondary to 
his service-connected tinnitus and described the types of 
evidence that the Veteran should submit in support of his 
claims.  The RO also explained what evidence VA would obtain 
and make reasonable efforts to obtain on the Veteran's behalf 
in support of the claims.  The April 2007 notice letter also 
addressed the elements of degree of disability and effective 
date before the Veteran's claims were readjudicated in April 
2009. 

In particular regard to the additional notice requirements 
relevant to the Veteran's request to reopen his claims, the 
Board notes that the RO explained in the May 2005 VCAA notice 
letter that the Veteran's claims were previously denied, he 
was notified of the decisions, and that the decisions had 
become final.  The RO also explained that VA needed new and 
material evidence in order to reopen the Veteran's claims and 
defined new and material evidence as evidence submitted to VA 
for the first time that pertained to the reason the claims 
were previously denied and raised a reasonable possibility of 
substantiating the claims.  The RO further explained that the 
Veteran's claims were previously denied because the 
audiometric examinations indicated his hearing was within 
normal limits.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).      

The Board further notes that the Veteran was provided with a 
copy of the February 2006 rating decision, the March 2007 
Statement of the Case (SOC), and the April 2009 Supplemental 
Statement of the Case (SSOC), which cumulatively included a 
discussion of the facts of the claims, notification of the 
bases of the decisions, a description of the pertinent laws 
and regulations, and a summary of the evidence considered to 
reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the Board notes that 
available service treatment records and post-service 
treatment records identified as relevant to the Veteran's 
claims are associated with the claims folder to the extent 
possible.   

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  VA is not required to provide a claimant an 
examination with a request to reopen a previously denied 
claim until and unless new and material evidence has been 
submitted.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to the claims.  Accordingly, the Board will 
proceed with appellate review.  

New and Material Evidence

The Veteran's current claims involve entitlement to service 
connection for right and left ear hearing loss, to include as 
secondary to service-connected tinnitus.  He filed his 
original claims for service connection for hearing loss in 
February 1994 and was denied in a July 1994 rating decision 
that became final.  The RO denied the Veteran's claims 
because the audiometric examinations indicated his hearing 
was within normal limits.  The Veteran did not appeal this 
decision.  Rather, he requested to reopen his claims in March 
2005.  In February 2006, the RO denied the Veteran's claims 
because the evidence did not show that bilateral hearing loss 
was related to his service-connected tinnitus or that there 
was any evidence of hearing loss in service.  

As a preliminary matter, the Board notes that the Veteran's 
current claims involve entitlement to service connection for 
left and right ear hearing loss.  These claims are based upon 
the same disability as the Veteran's previous claims, which 
were denied in the July 1994 rating decision that became 
final.  As such, it is appropriate for the Board to consider 
both claims as requests to reopen the Veteran's previously 
denied claims.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 
2008).

The Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself, or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2008).  

If evidence is new, but not material, the inquiry ends and 
the claim cannot be reopened.  Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
evidence is presumed credible for the purposes of reopening 
an appellant's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).  

As noted above, the RO, in its previous rating decision, 
denied service connection for right and left ear hearing loss 
because the Veteran's audiometric results revealed no hearing 
loss disability as defined by VA regulations.  The Veteran 
received notification of the denial of his claims and was 
advised regarding his appellate rights in July 1994.  
However, he did not appeal these decisions to the Board, and 
they became final.  The evidence of record at the time of the 
July 1994 rating decision included the Veteran's service 
treatment records and a March 1994 compensation and pension 
examination.  Since the July 1994 rating decision, the 
Veteran identified and the RO obtained medical records from 
the Cleveland VA Medical Center and afforded the Veteran with 
a compensation and pension examination even though one was 
not required until new and material evidence had been 
presented.  

After reviewing the evidence received since July 1994, the 
Board finds that it does not qualify as new and material 
evidence sufficient to reopen the claims because none of the 
evidence shows that the Veteran has a current right ear 
hearing loss or that his current left ear hearing loss is 
caused by or aggravated by his service-connected tinnitus or 
otherwise related to his active military service.  In January 
2006, the Veteran underwent a compensation and pension 
examination that demonstrated a current left ear hearing loss 
but not a right ear hearing loss as defined by VA 
regulations.  Although the evidence now shows that the 
Veteran has a current left ear hearing loss, the compensation 
and pension examiner wrote that it is less likely than not 
that it is a late appearing hearing loss resulting from 
exposure to noise in military service.  Furthermore, the 
Veteran has not submitted any new or material evidence to 
support his claim that his service-connected tinnitus either 
caused or aggravated his left ear hearing loss.  In fact, the 
only evidence providing such a link is the various statements 
made by the Veteran throughout the appeal.  According to the 
Veteran, he experienced damage to his hearing and was told 
that it would only get worse after service.  Even though the 
Veteran is presumed credible for the purposes of reopening 
his claims and is capable of providing lay testimony 
regarding the symptoms he observed from his left ear hearing 
loss, he is not competent to diagnose the etiology of his 
current disability or provide a medical nexus between his 
disability and his service-connected tinnitus and his period 
of active service.  

On the contrary, the evidence of record does not support the 
Veteran's contentions.  His medical records establish that he 
has only left ear hearing loss but do not include any opinion 
relating this disability to his service-connected tinnitus or 
his period of active service.  The evidence also demonstrates 
that the Veteran does not have hearing loss in his right ear 
as defined by VA regulations.  

Therefore, the Board finds that the factual and legal status 
of the Veteran's claims is essentially the same as they were 
in 1994.  There is a complete lack of medical evidence to 
indicate a relationship between the Veteran's post-service 
left ear hearing loss and his period of service or service-
connected tinnitus.  There is also a lack of evidence of 
right ear hearing loss.  Where, as here, the determinative 
issue is one of medical diagnosis or causation, competent 
medical evidence is required.  Lay assertions of medical 
causation are insufficient to reopen a claim under 38 U.S.C. 
§ 5108.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).  There 
was no medical evidence when the RO last denied the Veteran's 
claims in 1994 that indicated that a left ear hearing loss 
was somehow related to the Veteran's military service or 
service-connected tinnitus or that he had right ear hearing 
loss.  There remains a lack of such evidence today.  
Accordingly, the Board finds that the evidence received 
subsequent to July 1994 is not new and material and does not 
serve to reopen the claims for service connection for right 
and left ear hearing loss, to include as secondary to 
service-connected tinnitus.  
In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the claims and that 
doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).     


ORDER

New and material evidence has not been presented, and the 
claims of entitlement to service connection for left and 
right ear hearing loss, to include as secondary to service-
connected tinnitus, are not reopened.  The appeal is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


